Application by the defendant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this court dated September 26, 1983 (People v Hood, 96 AD2d 1152, affd 62 NY2d 863), affirming a judgment of the Supreme Court, Kings County (Beldock, J.), rendered June 14, 1978.
Ordered that the application is denied.
We find no merit to the defendant’s contention that he was denied effective assistance of appellate counsel. The two issues which the defendant contends that his appellate counsel did not properly present to this court, namely (1) that he was denied effective assistance of trial counsel, and (2) that he was entitled to specific performance of an alleged off-the-record plea agreement, were both considered and rejected by the Court of Appeals on the defendant’s direct appeal (see, People *752v Hood, 62 NY2d 863, supra). Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.